PER CURIAM.
Having considered the petitioner’s response to this Court’s order of January 22, 2002, we treat the notice of appeal as invoking our certiorari jurisdiction and deny the state’s motion to dismiss. We further grant the petitioner’s request to treat his brief as a petition for a writ of certiorari, and deny the motion to compel the state to answer.
Finding no violation of a clearly established principle of law resulting in a miscarriage of justice, we deny the writ.
MINER, WOLF, and VAN NORTWICK, JJ., concur.